    Case: 1:16-cv-10651 Document #: 73 Filed: 11/28/18 Page 1 of 6 PageID #:423



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SCOTT DOLEMBA,                           )
on behalf of plaintiff and the class defined
                                         )
below,                                   )
                                         )
       Plaintiff,                        )                  No. 16-cv-10651
                                         )
vs.                                      )                  Judge Andrea R. Wood
                                         )                  Magistrate Judge Maria Valdez
FORA FINANCIAL, LLC and                  )
FORA FINANCIAL HOLDINGS, LLC,            )
both doing business as AFORA FINANCIAL,@ )
                                         )
       Defendants.                       )

                                  FINAL APPROVAL ORDER

       On December 14, 2017, this Court entered an order granting preliminary approval (the

“Preliminary Approval Order”) of the settlement between Plaintiff Scott Dolemba (“Plaintiff”), on

his own behalf and on behalf of the Settlement Class (as defined below), and Defendants Fora

Financial, LLC and Fora Financial Holdings, LLC (collectively, “Defendants”), as memorialized

in the Settlement Agreement (the “Settlement Agreement”).

       On May 15, 2018, the Court held a fairness hearing (the “Fairness Hearing”), for which

members of the Settlement Class had been given appropriate notice and were invited to appear,

including those with any objections. An opportunity to be heard was given to all persons requesting

to be heard in accordance with the Preliminary Approval Order. No persons appeared in Court

seeking to address the proposed settlement. Having considered the Parties’ Settlement Agreement,

Plaintiff’s Fee Petition, Plaintiff’s Memorandum in Support of Final Approval of the Class Action

Settlement and all other evidence submitted, and good cause having been shown,
    Case: 1:16-cv-10651 Document #: 73 Filed: 11/28/18 Page 2 of 6 PageID #:424



       IT IS HEREBY ORDERED THAT:

       1.      This Court has jurisdiction over Plaintiff, Defendants, members of the Settlement

Class, and the claims asserted in the Litigation.

       2.      The Settlement Agreement was entered into in good faith following arm’s length

negotiations and is non-collusive.

       3.      This Court grants final approval of the Settlement Agreement, including but not

limited to the releases in the Settlement Agreement, and finds that it is in all respects fair,

reasonable, and in the best interest of the Settlement Class. Therefore, all members of the

Settlement Class who have not opted out are bound by this Final Approval Order and the

Settlement Agreement. Sure Me, LLC and Yohana Perdomo have opted out of the settlement. Dkt.

Nos. 56-57.

                                        Class Certification

       4.      The previously certified class (the “Settlement Class”) is now finally certified for

purposes of settlement pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3):

               All persons, who on or after February 6, 2016, were called two or
               more times by or on behalf of Defendants Fora Financial, LLC and
               Fora Financial Holdings, LLC on their cell phones, using an
               automated dialer or a prerecorded or artificial voice.

       5.      The Court finds that certification solely for purposes of settlement is appropriate in

that: (a) the class is so numerous that joinder of all members is impracticable; (b) there are

questions of law and fact common to the class that predominate over any questions affecting only

individual class members; (c) Plaintiff’s claims are typical of the claims of the class; (d) Plaintiff

will fairly and adequately protect the interests of the class; (e) Edelman, Combs, Latturner &

Goodwin, LLC is adequate class counsel; and (f) a class action is the superior method for the fair

and efficient adjudication of this controversy.

                                                    2
 
     Case: 1:16-cv-10651 Document #: 73 Filed: 11/28/18 Page 3 of 6 PageID #:425



        6.         Scott Dolemba is designated as a representative of the Settlement Class.

        7.         Daniel A. Edelman and Heather Kolbus of Edelman, Combs, Latturner and

Goodwin, LLC are appointed as Class Counsel.

                                              Class Notice

        8.         The Class Notice (as described in the Settlement Agreement) fully complies with

the requirements of Federal Rule of Civil Procedure 23(c)(2)(B) and due process, constitutes the

best notice practicable under the circumstances, and is due and sufficient notice to all persons

entitled to notice of the settlement of the Action. The Court has approved the forms of notice to

the Settlement Class.

        9.         With respect to the Settlement Class, this Court finds that certification is

appropriate under Federal Rule of Civil Procedure 23(a) and (b)(3). Notice was given by First

Class U.S. Mail, with a request for forwarding addresses to each Settlement Class Member whose

identity could be identified through reasonable effort. Notice was also provided by email if an e-

mail address was available. Settlement Class Counsel also posted the Settlement Agreement

(without exhibits) and Notice on their firm’s website, www.edcombs.com. The Class Notice and

Settlement Agreement (without exhibits), and Preliminary Approval Order, were also posted on

www.Class-Settlement.com/forafinancial. These forms of Class Notice fully comply with the

requirements of Rule 23(c)(2)(B) and due process, constitute the best notice practicable under the

circumstances, and are due and sufficient notice to all persons entitled to notice of the settlement

of this lawsuit.

        A total of 3,287 valid and timely claim forms were submitted (7%). Plaintiff’s request to

allow the 36 late claims is allowed.




                                                    3
 
    Case: 1:16-cv-10651 Document #: 73 Filed: 11/28/18 Page 4 of 6 PageID #:426




                                  Objections and Opt-Outs

       10.      No objections were filed by Class Members.

       11.     Two persons/entities have validly requested exclusion from the Settlement Class.

The persons/entities that have validly opted out of the settlement are: Sure Me, LLC and Yohana

Perdomo. Dkt. Nos 56-57.

                                     Class Compensation

       12.     In accordance with the terms of the Settlement Agreement, Defendants and their

insurer, Certain Underwriters at Lloyd’s of London, shall collectively create a $500,000.00

Settlement Fund, less any costs advanced for notice and administrative expenses, pursuant to the

Settlement Agreement. No portion of the Settlement Fund shall revert back to Defendants or their

insurer, Certain Underwriters at Lloyd’s of London.

                                           Releases

       13.     Upon entry of this Order Finally Approving the Settlement, Plaintiff and each

Settlement Class Member shall be deemed to have granted the releases set forth in the Settlement

Agreement.

                    Award of Attorneys’ Fees, Costs, and Incentive Award

       14.     The Court has considered Settlement Class Counsel’s application for attorneys’

fees. The Court awards Class Counsel the sum of $137,000.00 as an award of attorney's fees to

be paid from the Settlement Fund within 14 days of the Effective Date, and finds this amount of

fees is fair and reasonable.

       15.     The Court grants Settlement Class Counsel’s request for an incentive award to the

class representative and awards $10,000.00 to Scott Dolemba. The Court finds that this payment



                                               4
 
    Case: 1:16-cv-10651 Document #: 73 Filed: 11/28/18 Page 5 of 6 PageID #:427



is justified by the Class Representative’s service to the Settlement Class. This payment shall be

made from the Settlement Fund within 14 days of the Effective Date.

                                        Other Provisions

       16.     The Parties to the Settlement Agreement shall carry out their respective obligations

thereunder.

       17.     Neither the Settlement Agreement, the Preliminary Approval Order, this Order

Finally Approving the Settlement, nor any of their provisions, nor any of the documents (including

but not limited to drafts of the Settlement Agreement, the Preliminary Approval Order, Order

Finally Approving the Settlement), negotiations, or proceedings relating in any way to the

settlement, shall be construed as or deemed to be evidence of an admission or concession of any

kind by any person, including Defendants, and shall not be offered or received in evidence in this

or any other action or proceeding except in an action brought to enforce the terms of the Settlement

Agreement or except as may be required by law or court order.

       18.     The Court orders Defendants and their insurer, Certain Underwriters at Lloyd’s of

London, to deliver the Net Settlement Fund to the Client Trust Account of Settlement Class

Counsel, consistent with the terms of the Settlement Agreement.

       19.     The Settlement Class Administrator shall distribute the Net Settlement Fund to the

Settlement Class Members in accordance with the provisions of this Order and the parties’

Settlement Agreement, within thirty (30) days following the Effective Date as more fully set forth

in the Settlement Agreement.

       20.      Settlement Class Counsel or the Settlement Class Administrator shall make the cy

pres payment to EPIC no earlier than forty-five (45) days after expiration of the void date on the

Settlement Class Members’ checks.



                                                 5
 
    Case: 1:16-cv-10651 Document #: 73 Filed: 11/28/18 Page 6 of 6 PageID #:428



       21.     Class Counsel and/or the Class Administrator shall file an affidavit of final

accounting of the settlement as defined in the Settlement Agreement by April 10, 2019, if there is

no Second Distribution. If there is a Second Distribution, Class Counsel and/or the Class

Administrator shall file an affidavit of final accounting by July 10, 2019.

       22.     Class-Settlement.com shall be the Class Administrator to make claim payments.

       23.     A hearing on the final accounting of the settlement and for entry of a dismissal

order is set for July 24, 2019 at 9:00 a.m.

SO ORDERED.



Dated: November 28, 2018                                     _____________________________
                                                             Andrea R. Wood
                                                             United States District Judge 


 




                                                 6
 
